DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on April 6, 2021. 
Claims 1, 5-7, 10, 12, 14-15, 17-20, 22-27, 29-30, 32-35 are pending and under examination in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 10, 12, 14-15, 17-20, 22-27, 29-30, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Xiujuan et al. Prog. in Microbiol. Immunol. 2012, Vol. 40, p. 1-3 Abstract only, Applicant cited this reference in the IDS on 3/17/2021 without providing the copy of the document) in view of Lennaertz et al. (ATMI, 2013, one page, cited in the IDS on 3/17/2021).
Xiujuan et al. teaches a method for producing enterovirus A comprising culturing an adherent cell in a fixed bed comprising microcarrier, inoculating the cell with the enterovirus A, culturing the infected cell and harvesting the enterovirus (see the description of the reference in the IDS on 3/17/2021 Office action from Chinese Patent Office). Xiujuan et al. teaches MOI of 0.001, which also falls within the range of about 0.025 to about 0.0009 defined in present Claim 1 of the present application. Xiujuan et al. teaches that a high viral titer is produced by such MOI infection (see Figure 1 of Dl).
Xiujuan et al. teaches microcarrier cytodex-1 for 4g/L in a 3L bioreactor, adding the digested working seed suspension of Vero cells from the inlet of the reactor, and stir the suspension while adding so that the cells are distributed evenly on the microcarrier and cultured in a batch mode; the cell growth solution is a DMEM culture medium containing 5% bovine serum; when the cells growth enters stationary phase, the culture medium in the reactor is replaced with a DMEM maintenance solution free of bovine serum; after a monolayer of cells grow on the microcarrier, inoculate the EV71 vims working seed batch MS20110321 at an MOI of 0.001, maintain the culture temperature, observe the cell lesion under a microscope, and take samples every 24h to detect the virus titer; the peak of vims proliferation occurred 3-4 days after 
Xiujuan et al. teaches a microcarrier while the present application cultures the cells in a fixed bed comprising a macrocarrier. However, those skilled in the art would have readily conceived of using other bioreactors that can culture adherent cells in a macrocarrier.
Lennaertz et al. teaches large scale virus production in the integrity iCELLis single-use fixed bed bioreactor, from bench-scale to industrial scale. 
Lennaertz et al. teaches a method for cultivating cells and producing virus vectors by using fixed-bed bioreactors, and specifically discloses: “iCELLis bioreactors were designed for adherent cell culture applications such as recombinant protein, viral vaccine and gene therapy vector production; the iCELLis technology can be used at small-scale and manufacturing scale which eases process scale-up and its overall utilization; we demonstrated that the iCELLis system could be very useful for production of viral vaccine and gene therapy vectors; the iCELLs platform facilitates handling and scale-up, high biomass amplification and sterile containment within a closed system; moreover, in many cases, the specific culture environment enhances vims production yields” (see page 1, left column, paragraph 2 to page 2, right column, paragraph 2). 
Lennaertz et al. teaches discloses adherent cells are cultured in a fixed bed to produce viral vaccine, gene therapy vector, and the like. Since the carrier in iCELLis is a polyester fiber non-woven fabric. 
Lennaertz et al. teaches that a fixed bed comprising a macrocarrier is used to culture adherent cells thereby preparing viral vaccine, and the culture system also has the advantages of easy handling and scale-up, increasing vims yield, and so on, and is applicable to cell culture at different scales. 
In view of the teachings of Lennaertz et al., in order to obtain the foregoing advantages, those skilled in the art would have been motivated to use the above-mentioned iCELLis bioreactor when using Vero cells to culture Xiujuan’s enterovirus 71.
Although the cell density unit used in Xiujuan et al. is different from that of present Claim 1, on the basis that those skilled in the art would have been motivated to use a iCELLis fixed-bed bioreactor when culturing Vero cells and producing enterovims 71, according to the conventional ratio of medium volume to surface during iCELLis fixed-bed culture (for example, the volume/surface ratio used in the present application is 0.31 mL/cm2).
It would have been obvious for those skilled in the art to determine the cell concentration of corresponding to the volume/surface ratio in iCELLis. For example, the cell concentration corresponding to the volume/surface ratio of 1.6 x 105 /ml in Xiujuan et al. is 496,000 cells/cm2, falling within the cell concentration range of the present application. In addition, before the priority date of the present application, iCELLis has been successfully applied to culture a variety of cells to produce viruses.
(Regarding claims 10, 12, 14-15, 17-20, 22-27, 29-30, and 32-35)  Xiujuan et al. teaches that the adherent cells are Vero cells, the first medium is DMEM containing 5% bovine serum, and the second medium is a serum-free medium, inoculation at an MOI of 0.001. 
Xiujuan et al.
Regarding the seeding cell density, those skilled in the art could readily determine a suitable initial seeding density according to the cell density at vims infection, and the corresponding technical effects can also be expected. For example, reducing the seeding 5 cell density (e.g. 5000 cells/cm2 in the present application) will reduce inoculation amount and save labor time, but will extend cultivation time accordingly (a ~48 hour delay to reach the target cell density as shown in Example 9 of the present application). A higher seeding cell density will shorten cultivation, but increase the initial cell dose. As such, those skilled in the art would conventionally choose the corresponding initial seeding density during cell 10 cultivation. 
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Xiujuan et al.  discloses the stationary phase cell density in different batches of experiments, wherein the cell density of the second and fifth batches is about 1.6 x 106 cells/ml. The above-mentioned cell density falls within the range of the calculated cell density in Claim 1 of the present application. So when using iCELLis to culture Vero cells and produce viruses, those skilled in the art have the motivation to inoculate viruses at the above-mentioned cell density.
Thus in view of the above the present claims would have been prima facie obvious at the time the invention was made. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xiujuan et al. Prog. in Microbiol. Immunol. 2012, Vol. 40, p. 1-3 Abstract only, Applicant cited this reference in the IDS on 3/17/2021 without providing the copy of the document) in view of Lennaertz et al. (ATMI, 2013, one page, cited in the IDS on 3/17/2021) as applied to claim 1 and further in view of Kok et al. (Journal of Virology, p. 542-552 of record on 5/21/2020).
Xiujuan et al. and Lennaertz et al. teach the claimed invention as disused above. They do not teach Enterovirus 71 comprising a mutation in VP1 gene.
Kok et al. teach a method of producing Enterovirus 71 comprising a mutation in VP1 gene comprising culturing the COS-7 and Vero adherent cells in a culture medium in 24-well tissue culture trays at the seeding density of 1.6 x 105 cells per well, inoculating the cells with the Enterovirus at multiplicity of infection (MOI) of 4 (see Materials and Methods, page 545 left paragraph, and page 546). Kok et al. teach that the virus chimeras were passaged multiple times 
It would have been prima facie obvious to culture Kok et al. Enterovirus 71 comprising a mutation in VP1 gene at a low MOI of 0.00001 to 0.1, which overlaps with the claimed MOI of about 0.025 and about 0.0009, in the method of Xiujuan et al. and Lennaertz et al.
Thus the present invention would have been prima facie obvious at the time the invention was made to optimize the cell density for growing the virus. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648